Citation Nr: 1746220	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-48 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with esophageal ulcerations. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1991 to January 1995. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2015, the Board denied an initial rating in excess of 10 percent for the Veteran's service-connected GERD. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In March 2017, the Court issued a memorandum decision, which vacated the Board's November 2015 decision and remanded the claim for additional development. The claim has now returned to the Board. 


FINDINGS OF FACT

The Veteran's GERD is manifest by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, with substernal pain and is of considerable impairment of the Veteran's health, but is not manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for GERD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.113, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In regard to the duty to assist, the Veteran's representative in his brief to the Court noted that he believes that the VA examination that the Veteran received September 2014 was inadequate. 

VA has a duty to assist a Veteran in the development of a claim. Part of this duty includes getting a VA examination when necessary to adjudicate the claim. 
The Veteran underwent a VA examination in June 2011 and September 2014 to assess the symptoms and severity of the Veteran's GERD. However, once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). The September 2014 examination provided was inadequate because it failed to note all the frequencies and severities of the Veteran's various symptoms from his GERD.

Regardless of the inadequacy of the VA examination, the Board finds no prejudice to the Veteran because the Board, as discussed below, is granting the Veteran an increased rating based on the evidence provided in his first VA examination along with connecting factors from the second one, his medical history and his lay statements. As there is enough information to adjudicate the claim, a new examination is not necessary for the Veteran's initial increased rating claim. To this extent, the Board finds that duty to assist has been satisfied.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The present case requires the Board to rate the severity of a digestive system disability. The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114 . The Board points out that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability picture. 38 C.F.R. §4.114.

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from. 38 C.F.R. § 4.20. Accordingly, the Veteran's GERD is properly rated under Diagnostic Code 7346, which contemplates a hiatal hernia.

Pursuant to Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Comparatively, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Lastly, a 10 percent rating is assigned for two or more of the symptoms listed in the criteria for a 30 percent rating, but with less severity.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the evidence weighs in favor of an initial rating in excess of 10 percent, but no more than 30 percent for his service-connected GERD. The reasons for this determination are explained below.

As mentioned above, under Diagnostic Code 7346, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

The Veteran was initially granted service connection and an initial 10 percent rating based on reported medical history of pyrosis, reflux and regurgitation as result of taking medication necessary for the Veteran's service-connected lumbar back strain. 

As previously mentioned in September 2014, the Veteran was given a VA examination. The examiner found that the Veteran experiences persistent recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal pain. The examiner noted that the Veteran has a hiatal hernia and vomits weekly. The examiner also noted that the Veteran experiences constant pyrosis and some abdominal discomfort. 

During the Veteran's first VA examination in June 2011 it is also reported that the Veteran had diarrhea and esophageal ulcerations at different points during the appeal period that were related to his GERD. 

Although the most recent examination denies that the Veteran's GERD causes an impairment of health, the Board finds that the GERD symptoms experienced by the Veteran constitute considerable impairment of health. The examiner mentions this opinion in relation to the Veteran's ability to work despite his discomfort; however, the Board finds the impairment of health evaluation requires more than a consideration of the Veteran's work status. Here, the Veteran is taking medication daily and, even with the positive effects of the medication, is still experiencing moderate severity symptoms as described by the 2014 examiner. According to the 2014 VA examination findings, the Veteran is experiencing at minimum persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain and weekly vomiting. Being able to function through the symptoms does not mean that the Veteran's health is not impacted.

As a layperson, the Veteran is competent to report on matters observed within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). As such, the Board finds that the Veteran is competent to report on his own pyrosis, vomiting, regurgitation, nausea and diarrhea. The Board also finds the Veteran's statements throughout the medical records to be credible, as his reports are facially plausible and consistent with other evidence submitted on the Veteran's behalf. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Therefore, the Board finds that the Veteran meets the necessary criteria for a 30 percent initial rating for his service-connected GERD disability. 

However, an initial evaluation in excess of 30 percent is not warranted. During the entirety of the appeal period, the record does not reflect the severity of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health that is contemplated by the 60 percent criteria. The higher rating requires the additional symptomology of material weight loss and hematemesis or melena with moderate anemia. The Veteran has not complained of material weight loss or anemia that was caused by his GERD nor has either symptom been identified in his medical evidence with a connection to GERD. Thus, even the Veteran's own reports of his symptoms do not meet the criteria for a 60 percent evaluation. Therefore, a 60 percent evaluation is not warranted.

The Board observes that 38 C.F.R. § 4.114 mandates that "[r]atings under [DCs] 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other," and that "[a] single evaluation will be assigned under the [DC] which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's disability. After review, however, the Board observes that no other diagnostic code provides for a higher rating based on the evidence of record and that the diagnostic code utilized best addresses his disability picture.

Thus, in viewing the current evidence of record in its entirety, the Board finds that the Veteran's symptoms more closely resemble the 30 percent rating criteria with the initial rating period. As such, the Board finds the assignment of no more than a 30 percent rating to be appropriate and the claim is granted to that extent. See 38 C.F.R. § 4.114.



ORDER

Entitlement to an initial rating of 30 percent for gastroesophageal reflux disease is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


